Citation Nr: 1002696	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-37 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right 
chondromalacia patella, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left 
chondromalacia patella, currently rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from September 
1989 to August 1990. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006-issued rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied increased ratings for each knee, 
but granted a separate 10 percent rating for service-
connected right knee surgery scars.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file reflects that the Veteran requested a hearing 
before a Veterans Law Judge and that such hearing was 
scheduled for December 7, 2007.  The claims file indicates 
that the Veteran failed to report for the hearing; however, 
he later reported bad weather as a reason for missing the 
hearing.  He requested that his hearing be rescheduled.  It 
appears that a videoconference hearing might have been 
scheduled for July 15, 2008, but there is no indication that 
the Veteran received notice of that hearing.  The Veteran has 
not indicated a desire to withdraw his request for hearing.  
Thus, the case must be remanded to determine whether the 
Veteran still desires a hearing before a Veterans Law Judge.  

The claims file also reflects that in January 1998, the 
Veteran appointed the Veterans of Foreign Wars of the United 
States (VFW) organization as his representative.  In December 
2007, he requested a change in representation from VFW to 
Disabled American Veterans (DAV).  Because the Veteran signed 
the request, the Board accepts this as a revocation of 
representation by VFW.  The claims file does not contain a 
signed VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in favor of the 
DAV, however.  During the remand period, this representation 
matter must be remedied, as it appears that DAV is attempting 
to represent the Veteran.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures under 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.704 
(2009).

Have the Veteran execute a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, in favor of a National 
Service Organization, if he still desires 
such representation.  

The Veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



